DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 41-81 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 41-81, the Applicant’s filing of a Terminal Disclaimer on 1 May 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 2 March 2022. 
Independent Claim 41 recites limitations that include a method of processing objects using a programmable motion device, said method comprising:
 providing a plurality of intermediate containers, each of which is unassigned to any destination;
acquiring with the programmable motion device an acquired object from a plurality of mixed objects at an input area;
perceiving with a perception system first identifying indicia in connection with the acquired object;
assigning, using a computer processing system, a first intermediate container among the plurality of intermediate containers to a first destination for the acquired object responsive to the first identifying indicia in connection with the acquired object;
moving the acquired object to the first intermediate container responsive to the assignment data;
acquiring with the programmable motion device a next object from the plurality of mixed objects at the input area;
perceiving with the perception system second identifying indicia in connection with the next object;
assigning, using the computer processing system, a second intermediate container among the plurality of intermediate containers to a second destination for the next object responsive to the second identifying indicia in connection with the next object when the first destination is different than the second destination; and
moving the next object to one of the first destination and the second destination.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 64 recites limitations that include an object processing system comprising:
at least one programmable motion device for acquiring an acquired object to be processed from an input station;
a perception system, wherein the at least one programmable motion device presents the object to the perception system for perceiving identifying indicia on the acquired object;
a plurality of intermediate containers, each of which is initially unassigned to any destination;
a computer processing system for generating assignment data regarding an assigned intermediate container among the plurality of intermediate containers regarding a destination for the acquired object responsive to the identifying indicia in connection with the acquired object,
said computer processing system including a non-transitory machine-readable medium for storing the assignment data regarding the assigned intermediate container; and
an automated transport system for moving the acquired object to the assigned intermediate container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 77 recites limitations that include a method of processing objects, said method comprising:
providing a plurality of intermediate containers, each of which is unassigned to any destination;
acquiring an object to be sorted from an input station;
identifying the acquired object by determined indicia associated with the acquired object;
identifying, using a computer processing system, an assigned destination for the acquired object;
determining, using the computer processing system, a number of objects expected to arrive at the input station within a given time bound for the assigned destination;
assigning, using the computer processing system, an assigned intermediate container to the acquired object responsive to the number of objects expected to arrive at the input station within the given time bound for the assigned destination;
storing assignment data in a non-transitory machine-readable medium; and
moving the object to the assigned intermediate container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 13, 2022